Citation Nr: 0813818	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  03-19 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for claimed asbestos-
related lung disease.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 RO decision.  

In July 2005, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.

In February 2006, the Board remanded the case to the RO for 
additional development of the record.  

In June 2006, the Board denied the veteran's claim.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), which in an 
October 2007 order, granted the parties' joint motion for 
remand, vacating the Board's decision and remanding the case 
for compliance with the terms of the joint motion.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.  


REMAND

After a careful review of the record, the Board finds that 
this matter must be remanded for additional development and 
adjudication.  

In an October 2007 order, the Court granted a joint motion 
between VA and the veteran in which the parties agreed that 
the veteran's case should be remanded.  In the joint motion, 
the parties agreed that the Board should address evidence 
contained in the veteran's claims file.  

Specifically, the parties agreed that the Board should 
address an August 2002 statement by Dr. Jose Armonio, Jr., 
which states that the veteran has been diagnosed with 
pulmonary asbestosis, a September 2004 statement by Dr. 
Armonio which states that the veteran has asbestosis, and a 
July 2003 examination report from Dr. Daniel Leibman of the 
Strand Lung Center which notes, as part of the 
impression/plan section of the report, that that veteran has 
asbestos-related lung disease including interstitial lung 
disease by his physical examination and by his restrictive 
lung process.  

Based on the foregoing, and consistent with the Court's 
October 2007 order, the Board finds that this matter should 
be remanded in order that the RO may request an additional 
medical examination specifically addressing the medical 
opinions set forth hereinabove.  

In addition, the Board notes that during the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The reasoning of this case applies here 
as well.  

In the present appeal, the veteran was not provided with 
notice of what type of information and evidence was needed 
to substantiate his claim, and was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date.  

Upon remand therefore, the veteran should be given proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
to include notice that informs the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if the claim is granted, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim, 
and should contain an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
nature and likely etiology of the claimed 
lung disease.  It is imperative that the 
reviewing physician  who is designated to 
examine the claims folder reviews the 
medical records contained in  claims 
folder,  and acknowledges such review in 
the medical opinion report.  The 
examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  

Based on a review of the veteran's 
medical history and with consideration of 
sound medical principles, the reviewing 
physician is asked to address the 
following questions: (a) does the veteran 
have an asbestos-related lung disease; if 
so, please state the diagnosis, (b) does 
the veteran have any other lung 
disability; if so, please state the 
diagnosis, and (c) is it at least as 
likely as not (50 percent probability or 
more) that a diagnosed lung disability 
had its onset during the veteran's active 
service, or was manifested within one 
year from discharge, or was otherwise 
etiologically related to any incident or 
injury that occurred during his period of 
service, to include any asbestos exposure 
in service.  

In this regard, the physician is asked to 
comment on the evidence contained in the 
veteran's claims file, to include the 
veteran's service medical records, VA 
medical records and examination reports, 
VA medical expert opinions, and the 
examiner is asked to specifically comment 
on an August 2002 statement by Dr. Jose 
Armonio, Jr., which states that the 
veteran has been diagnosed with pulmonary 
asbestosis, a September 2004 statement by 
Dr. Armonio which states that the veteran 
has asbestosis, and a July 2003 
examination report from Dr. Daniel 
Leibman of the Strand Lung Center which 
notes, as part of the impression/plan 
section of the report, that that veteran 
has asbestos-related lung disease 
including interstitial lung disease by 
his physical examination and by his 
restrictive lung process.  

The examiner should set forth the 
complete rationale for any conclusions 
drawn or opinions expressed, in the 
record, in a legible report.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should re-adjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority.  In the 
event the decision remains adverse to 
him, the veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



